                           IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                       PITTSBURGH

MARK GEORGE HENDRYCH,                              )
                                                   )
                                                   )                   2:18-CV-00701-MJH
                Plaintiff,                         )
                                                   )
        vs.                                        )
                                                   )
 SHELTAIR AVIATION LGA, LLC,                       )
                                                   )

                Defendant,

                             MEMORANDUM OPINION AND ORDER

       Plaintiff, Mark George Hendrych (“Hendrych”), brings the within Motion to Compel (ECF

No. 89) requesting that the Court Order Defendant, Sheltair Aviation LGA, LLC to produce certain

documents, answer interrogatories, and permit the service of certain subpoenas to move forward

beyond the fact discovery deadline of June 3, 2019.

       As regards document production, Hendrych seeks to compel Sheltair to produce all

documents related to the damage sustained by the subject aircraft, including a report by Kevin

Olsen and a repair estimate prepared by Ocean Aire. Sheltair argues that it has produced the non-

privileged portions of the Olsen report. Hendrych contends that the Olsen report is not protected

by Work Product because it was prepared in the ordinary course of business and should be

produced pursuant to Am. Home Assurance Co. v. United States, Civil Action No. 09-cv-258

(DMC), 2009 U.S. Dist. LEXIS 93597, at *7 (D.N.J. Oct. 7, 2009).

       The work-product doctrine is embodied in Federal Rule of Civil Procedure 26(b)(3), which

provides, in part:

       Ordinarily, a party may not discover documents and tangible things that are
       prepared in anticipation of litigation or for trial by or for another party or its
       representative (including the other party’s attorney, consultant, surety, indemnitor,
       insurer, or agent).
Fed. R. Civ. P. 26(b)(3)(A). The rule further provides:

      If the court orders discovery of those materials, it must protect against disclosure of the
      mental impressions, conclusions, opinions, or legal theories of a party’s attorney or other
      representative concerning the litigation.

Fed. R. Civ. P. 26(b)(3)(B).

       The work-product doctrine “is designed to protect material prepared by an attorney acting

for his client in anticipation of litigation.” United States v. Rockwell Intern., 897 F.2d 1255, 1265

(3d Cir.1990). In contrast, the doctrine does not protect documents prepared “in the ordinary course

of business, or pursuant to public requirements unrelated to litigation, or for other non-litigation

purposes.” Martin v. Bally’s Park Place Hotel & Casino, 983 F.2d 1252, 1260 (3d Cir.1993).

       A document is considered to be prepared “in anticipation of litigation [when] in light of

the nature of the document and the factual situation in the particular case, the document can be

fairly said to have been prepared or obtained because of the prospect of litigation.” In re Grand

Jury Proceedings, 604 F.2d 798, 803 (3d Cir.1979). “The work-product immunity is not lost,

however, if the document was not prepared in anticipation of the present litigation so long as it

was prepared in anticipation of some litigation by a party to the present litigation.” Lumber v. PPG

Indus., Inc., 168 F.R.D. 641, 645 (D. Minn. 1996). Moreover, even if documents were prepared

for a different case, work product protection may apply as long as the cases “are closely related in

parties or subject matter.” Louisiana Mun. Police Employees Ret. Sys. V. Sealed Air Corp., 253

F.R.D. 300, 309 (D.N.J. 2008).

       Hendrych’s reliance on Am. Home Assurance Co. is distinguishable from the above matter.

In Am. Home Assurance Co., the court held that there was no evidence that the “Olsen report was

prepared primarily – or even tangentially – for the purpose of litigation. Rather, it is a general

investigation report prepared by an insurer’s representative in the normal course of business.”

                                                 2
2009 U.S. Dist. LEXIS 93597, at *7.          There, the suit was not commenced until well after the

accident, and the court viewed it as a routine investigation that occurred just after the accident.

However, in this case, the timeline of events regarding the accident and filing of this lawsuit

suggests that Mr. Olsen was preparing his report anticipating that Hendrych would be filing suit

against Sheltair.   The accident at issue occurred on April 28, 2018, Hendrych provided a notice

of claim to Sheltair’s insurer on April 30, 2019, and Hendrych commenced the action on May 2,

2018 in the Allegheny Court of Common Pleas. Therefore, Mr. Olsen, as a representative of

Sheltair’s insurer, had reason to believe that any report he prepared was in anticipation of litigation.

Accordingly, Hendrych’s Motion to Compel with regard to the unredacted version of Mr. Olsen’s

report is denied.

        As regard the Ocean Aire report produced by Leonard Boyd, Sheltair contends that this

request is premature expert discovery.        Specifically, Sheltair states that Leonard Boyd is a

consulting expert to it and its counsel. The Federal Rules of Civil Procedure provide in relevant

part:

        (D) Expert Employed Only for Trial Preparation. Ordinarily, a party may not, by
        interrogatories or deposition, discover facts known or opinions held by an expert
        who has been retained or specially employed by another party in anticipation of
        litigation or to prepare for trial and who is not expected to be called as a witness at
        trial.

Fed R. Civ. P. 26(b)(4)(D). Pursuant to this rule, Sheltair is not obligated to produce Mr. Boyd’s

report at this stage, and it will only be obligated to produce Mr. Boyd’s report should he be so

designated by counsel in expert discovery. Accordingly, Hendrych’s Motion to Compel with

regard to the Ocean Aire report is denied.




                                                   3
       Next, as regards answers to Interrogatories Nos. 8 to 11, Hendrych asserts that Sheltair has

failed to adequately answer them while Sheltair asserts that it already has. Interrogatory No. 8

states as follows, “[p]lease identify all facts why you believe Plaintiff should have waited for

Ocean Aire to repair the damaged Seneca II, why you believe such repair would have restored the

damaged Seneca II to its same former condition before June 30, 2018.” Sheltair answered in part,

       Sheltair responds…upon information and belief, that: (i) the use of factory-new
       replacement parts from the subject aircraft’s original equipment manufacturer, as
       proposed by each party’s respective expert, would have restored the subject to its
       pre-incident condition, (ii) the foregoing repairs would have restored the subject
       aircraft to its pre-incident condition because they complied fully with the
       manufacturer’s type certificate and FAA airworthiness standards, and (iii) the
       foregoing repairs could have been completed before June 30, 2018.

Upon review of this interrogatory and response, Sheltair has sufficiently responded without getting

into the expert opinions that it will ultimately choose or not choose to use during the course of

expert discovery.    Should Sheltair choose to advocate for the proposition posed in Interrogatory

No. 8 then it will do so when it discloses its expert reports.

       Under New York Law, “[t]he measure of damages for injury to property resulting from

negligence is the difference in the market value immediately before and immediately after the

accident, or the reasonable cost of repairs necessary to restore it to its former condition, whichever

is the lesser.” Parkoff v. Stavsky, 109 A.D.3d 646, 647, 970 N.Y.S.2d 817, 819 (2013)(citations

omitted). As Sheltair has conceded liability, the prime issue will be the measure of damages.

Because property damage of an airplane with its nuances, will require expert opinions, the

discovery as posed by Hendrych belongs in the realm of expert discovery.                Accordingly,

Hendrych’s Motion to Compel further responses to Interrogatory No. 8 is denied.

       As regard Interrogatory No. 9, Hendrych propounded the following, “Please identify each

aircraft that was available for purchase and delivery between April 28, 2018 and June 30, 2018,



                                                  4
which you believe to be comparable to Plaintiffs (sic) Seneca II, and all the reasons why, including

its maintenance, use, and storage histories.”           Sheltair responded in part as follows,

“Sheltair…states that no less than fifty-three (53) Piper Seneca aircraft were offered for sale at or

around the relevant time frame.” Sheltair argues that the information sought is irrelevant because

Hendrych would not be entitled to replacement cost. Applying the standard set forth in Parkoff,

supra, Hendrych would not be able to recover the replacement value. It will ultimately be

Hendrych’s burden to identify the measure of his damages, and therefore, the relevancy of

Sheltair’s identification of replacement aircraft is tenuous. Accordingly, Hendrych’s Motion to

Compel as regards Interrogatory No. 9 is denied.

       As regards Interrogatories Nos. 10 and 11, the same state as follows:

       Interrogatory No. 10

       Please identify each person acting on behalf of Defendant and/or its insurer,
       including Starr Indemnity, who investigated the Collision and/or extent of damage
       to Plaintiffs Seneca II, and for each person, state the date of their investigation, any
       information they observed, and identify all reports and/or statements they prepared.

       Interrogatory No. 11

       Please identify the name, address, telephone number and email address of every
       person known, believed, or claimed by you to have knowledge of any facts or
       information related to the Collision and/or any of plaintiff’s claims for damages;
       and describe the nature and subject matter of the facts and information your (sic)
       know, believe or claim are known by each such person and the source of his or her
       knowledge.

Sheltair contends that it has provided this information or that it is seeking information from expert

witnesses or otherwise protected as work product. As analyzed above, Hendrych’s interrogatories

regarding expert or work product discovery are either privileged or premature.             Therefore,

Hendrych’s Motion to Compel, as regards Interrogatories Nos. 10 and 11, is denied are premature.




                                                  5
       As regards Interrogatory No. 7, Hendrych propounded the following: “[p]lease identify

each aircraft damaged by Defendant, or any another entity insured by Starr Indemnity, that was

repaired by Ocean Aire and its related entities, and for each such aircraft repaired by Ocean Aire,

you are requested to identify its owner, and produce all information in Ocean Aire’s initial repair

estimate and final invoice.” Hendrych argues that this information will demonstrate bias because

Ocean Aire has a business practice of under estimating cost of repair and then escalating the actual

cost of repair under its “hidden damage clause.”         As discussed above, Ocean Aire or its

representatives may or may not serve as experts in this case. Information regarding Ocean Aire’s

bias will only be relevant to the extent that Sheltair designates Ocean Aire or its representative as

an expert at trial. Should Sheltair produce such an expert, then Hendrych can appropriately pursue

this avenue during the time designated for expert discovery. Therefore, Hendrych’s Motion to

Compel, as regards Interrogatory No. 7, is denied as premature.

       As regards the subpoena to Ocean Aire, the same analysis regarding experts applies as

Ocean Aire’s representative may potentially serve as an expert.       Should Sheltair so designate

Ocean Aire during the expert discovery phase, then Hendrych will be afforded the opportunity to

discover pertinent information related to the defense’s proffered opinions. Therefore, Hendrych’s

Motion to Compel, as regards the Ocean Aire Subpoena, is denied.

       As regards the Piper Aircraft subpoena, Hendrych argues that he needs testimony and

documents from Piper Aircraft to rebut the timing and reparability evidence contained in the Ocean

Aire repair estimate. Sheltair argues that Hendrych had Ocean Aire repair estimate for over a year

before serving notice just a week and half prior to the close of discovery.        While Sheltair’s

argument has merit, the Court’s case management orders could have provided a clearer deadline

that all discovery, including time for responses, should have been completed by June 3. Therefore,



                                                 6
as the Piper Aircraft subpoena could include information that speaks to the claims and defenses of

both parties, it would be unfairly prejudicial to deny an extension of fact discovery as to the Piper

Aircraft Subpoena only. Therefore, Hendrych’s Motion to Compel, as regards the Piper Aircraft

Subpoena, is granted.

                                              ORDER

       AND Now, this 12th day of July 2019, upon consideration of Plaintiff’s Motion to Compel

(ECF No. 89), Defendant’s Response in Opposition (ECF No. 93), the arguments of counsel, and

for the foregoing reasons, Plaintiff’s Motion to Compel is DENIED in part and GRANTED in

Part. It is hereby ordered as follows:

       1.      Plaintiff’s Motion to Compel, as regard Requests for Production of Documents

Nos. 1 and 2, is denied. Should an expert from Ocean Aire be so designated during expert

discovery, the Plaintiff shall be permitted to conduct further discovery during the expert phase.

       2.      Plaintiff’s Motion to Compel, as regards Interrogatories Nos. 8, is denied as

premature to the extent it seeks expert opinions more properly raised during expert discovery.

       3.      Plaintiff’s Motion to Compel, as regards Interrogatory No. 9, is denied.

       4.      Plaintiff’s Motion to Compel, as regards Interrogatory No. 10 is denied as

premature to the extent it seeks expert opinions more properly raised during expert discovery.

       5.      Plaintiff’s Motion to Compel, as regards Integratory No. 11, is denied.

       6.      Plaintiff’s Motion to Compel, as regards Interrogatory No. 7, is denied as premature

to the extent it seeks expert opinions more properly raised during expert discovery.

       7.      Plaintiff’s Motion to Compel, as regards the Ocean Aire Subpoena, is denied as

premature to the extent it seeks expert opinions more properly raised during expert discovery.




                                                 7
       8.     Plaintiff’s Motion to Compel, as regards the Piper Aircraft Subpoena, is granted.

Plaintiff shall serve the subpoena within seven (7) days of this order. No further fact discovery

shall be permitted.   Discovery shall close on August 20, 2019, as regards the Piper Aircraft

Subpoena.



                                            BY THE COURT:

                                            /s/Marilyn J. Horan
                                            Marilyn J. Horan
                                            United States District Judge




                                               8
